







SECOND AMENDMENT
TO
MARKETING AGREEMENT


This Second Amendment to Marketing Agreement (this “Amendment”) is entered into
as of December 19, 2016, but effective as of October 1, 2016, by and between
Delek Refining, Ltd., a Texas limited partnership (“Delek Refining”), and Delek
Marketing & Supply, LP, a Delaware limited partnership (“Delek Marketing”).
Delek Refining and Delek Marketing are hereinafter sometimes referred to
individually as a “Party” and collectively as the “Parties.”


W I T N E S S E T H:


WHEREAS, Delek Refining and Delek Marketing are parties to that certain
Marketing Agreement dated as of November 7, 2012, as amended by that certain
First Amendment to Marketing Agreement dated as of July 26, 2013 (the “Marketing
Agreement”); and


WHEREAS, Delek Refining and Delek Marketing now desire to amend the Marketing
Agreement in certain respects, as provided in this Amendment;


NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
obligations and benefits made and contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Marketing Agreement.


2.Amendment. The Parties hereto agree that the Marketing Agreement is hereby
amended as follows:


(a)
The defined term “Cost Basis” is deleted.



(b)
The defined term “Margin” is deleted.



(c)
The defined term “Services Profit Share” is deleted.



(d)Article 1 of the Marketing Agreement is hereby amended by adding the
following definition thereto in its appropriate alphabetical order:


““RFS Program” means Renewable Fuel Standard Program under the Energy Policy Act
of 2005 and the Energy Independence and Security Act of 2007 and implementing
regulations, including without limitation, 40 C.F.R. Part 80, Subpart M.”


(e)Section 2.2 of the Marketing Agreement is hereby amended by adding a new
clause (g) to read as follows, and by making the necessary grammatical changes
thereto:


1

--------------------------------------------------------------------------------







“(g)    assist Delek Refining with monitoring Delek Refining’s compliance
obligations under the RFS Program (it being understood and agreed that Delek
Marketing will have no liability with respect to any failure to comply by Delek
Refining).”


(f)Section 3.1 of the Marketing Agreement is hereby amended by deleting
therefrom “the tenth (10th) anniversary hereof” and inserting in lieu thereof
“September 30, 2026”.


(g)Section 6.1 of the Marketing Agreement is hereby amended in its entirety to
read as follows:


“6.1    Marketing and Sales Services Fee. In consideration for the marketing and
sales services to be performed by Delek Marketing during the Term pursuant to
the terms and conditions hereof, Delek Refining shall pay Delek Marketing a
monthly fee equal, for any one-month period, to (a) $0.01818 per gallon of
Refinery Products sold pursuant to this Agreement during such period up to the
Minimum Volume Commitment for such period and (b) $0.01725 per gallon of
Refinery Products sold pursuant to this Agreement during such period for amounts
in excess of the Minimum Volume Commitment for such period (the “Services Base
Fee”).”


(h)Section 6.5(b) of the Marketing Agreement is hereby amended by deleting
therefrom “and the Services Profit Share”.


(i)Section 6.6 of the Marketing Agreement is hereby amended in its entirety to
read as follows:


“6.6 Invoicing and Payments. Delek Marketing shall invoice Delek Refining
monthly (or in the case of any Shortfall Payments, quarterly). The Services Base
Fee and the Shortfall Payment, if any, for any one-month (or one Contract
Quarter, as applicable) period shall be due and payable by Delek Refining in
arrears on or before the tenth (10th) Business Day following receipt by Delek
Refining of such invoice. Any past due payments owed pursuant to this Article 6
shall accrue interest, payable on demand, at the Prime Rate from the due date of
the payment through the actual date of payment. Payment of any Services Base Fee
or Shortfall Payment pursuant to this Article 6 shall be made by wire transfer
of immediately available funds to an account designated in writing by Delek
Marketing. If any such fee shall be due and payable on a day that is not a
Business Day, such payment shall be due and payable on the next succeeding
Business Day.”


(j)The first sentence of Section 6.7 of the Marketing Agreement is hereby
amended in its entirety to read as follows:


“Delek Refining shall maintain the books, records and accounts reflecting the
transactions arising from this Agreement during the Term, including, without
limitation, accounting and administrative reports relating to the (a) marketing
and sale of the Refinery Products and (b) accrual and payment of the Services
Base Fee and Shortfall Payment attributable to the Term.”


2

--------------------------------------------------------------------------------







(k)Section 7.1 of the Marketing Agreement is hereby amended by deleting
therefrom “or the Services Profit Share”.


(l)The first sentence of Section 8.1 of the Marketing Agreement is hereby
amended in its entirety to read as follows:


“In the event that either Party is rendered unable, wholly or in part, by a
Force Majeure event to perform its obligations under this Agreement, then upon
the delivery by such Party (the “Force Majeure Party”) of written notice (a
“Force Majeure Notice”) and full particulars of the Force Majeure event within a
reasonable time after the occurrence of the Force Majeure event relied on, the
obligations of the Parties, to the extent they are affected by the Force Majeure
event, shall be suspended for the duration of any inability so caused; provided,
that (A) prior to the third anniversary of the Effective Date, Delek Refining
shall be required to make payments (i) for the Services Base Fee for volumes
actually sold under this Agreement, and (ii) unless the Force Majeure event is
an event that adversely affects Delek Marketing’s ability to perform the
marketing services it is required to perform under this Agreement, for any
Shortfall Payments to the extent such amount has not been paid pursuant to
clause (A)(i) and (B) from and after the third anniversary of the Effective
Date, Delek Refining shall be required to continue to make payments for the
Services Base Fee for volumes actually sold under this Agreement.”


(m)Schedule B is hereby deleted from the Marketing Agreement.


3.    Ratification. Except as amended or modified by Section 2 of this
Amendment, the Marketing Agreement is hereby ratified by each of the Parties
hereto and shall remain in full force and effect in accordance with its terms.


4.    Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.




[Remainder of Page Intentionally Blank; Signature Page Follows]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


DELEK REFINING, LTD.
By: DELEK U.S. REFINING GP, LLC,

its general partner

By: /s/ Avigal Soreq                                   
Name: Avigal Soreq
Title: Executive Vice President


By: /s/ Daniel McCarty                           
Name: Daniel McCarty
Title: Vice President


DELEK MARKETING & SUPPLY, LP
By: DELEK MARKETING GP, LLC,
    its general partner


By: /s/ Mark D. Smith                                  
Name: Mark D. Smith
Title: Executive Vice President     


By: /s/ John Laing                                         
Name: John Laing
Title: Vice President






[Signature Page to Second Amendment to Marketing Agreement]